DETAILED ACTION
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
Applicant Argues:Respectfully, it is not well understood how the modifying Kling with the offset webs of Skerrett would provide consistent one at a time wipe dispensing and to provide an alternative arrangement for dispensing from a stack as known within the art. The Office offers no technical explanation as for such. Moreover, the Office does not appear to appreciate that Skerrett teaches that the offset web is dispensed from a dispenser with effectively only a dispensing opening; that is, there is no separation unit or rollers or other device at or near the dispensing opening. 

The manual dispenser of Skerrett operates by dispensing from the bottom of refill stack. However, the dispenser of Skerrett is an inelegant design not meeting the requirements of the claimed dispenser. Second Expert Declaration, paragraph 21. The Office has attempted to use the web material of Skerrett and use such in a different dispenser without an appreciation that such use requires an unpredictable and unreasonable amount of engineering to arrive at an acceptable dispenser. Second Expert Declaration, paragraph 21.


Examiner’s Response:In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Skerrett is used to teach a stacking formation.  Skerrett does not teach away from a combination with Kling, Nystrand, Jacobs, and Petocchi.  One of ordinary skill in the art would find it obvious to try a stacking formation such as that shown in Skerret especially since Kling already teaches folding stacking formations and even having multiple stacks connected.

Examiner further notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Applicant Argues:
The Office further relies on Petocchi to allegedly teach manual or automatic dispensing. Specifically, the Office asserts that "Petocchi teaches manual or automatic dispensing (see col. 7 lines 35-36). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand, Bucci, Jacobs, Skerrett, and Petocchi to provide automatic or manual dispensing as art recognized equivalent techniques known within the art." Official Action, page 6. 

Respectfully, the Office has misconstrued Petocchi. The disclosure at col. 7, line 35-36, which is relied upon by the Office, is directed to loading paper toweling into the dispenser. That is, Petocchi teaches that, during loading, the installer can rotate the drive roller manually or manually. This simply means that the installer can reach their hand into a dispenser (when the cover is open during loading) and rotate the drive roller by physically spinning such. This disclosure has nothing to do with the manual or automatic dispensing. Petocchi only teaches automatic dispensing. For example, there is no external actuator in Petocchi; and there is a desire in Petocchi for the automatic dispenser to operate without any type of contact, let alone contacting an external actuator. See col. 7, lines 40-41. Based on my review, Petocchi provides no guidance or teaching for dispensers to be easily switched between manual and automatic dispensing. Second Expert Declaration, paragraph 5. 

As Petocchi does not teach a dispenser that can be switched between manual and automatic dispensing, the rejection must be withdrawn.

Examiner’s Response:
Examiner notes that Petocchi is only used to further emphasize the capabilities of manual dispensing that has already been taught by Nystrand.  Examiner notes that claim 28 does not limit dispensing to a specific type of dispensing and that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Petocchi teaches manual or automatic dispensing.  Whether it be for loading/maintenance purposes or specifically for a specific situation in which it is given to a user who is not the maintenance user, it still is capable of being manual or automatic since a user applies to anyone using the device.  Examiner notes that manually rotating the gears is capable of causing manual dispensing of product, furthermore, broadly providing a manual means to replace an automatic activity which accomplished the same result is not sufficient to distinguish over the prior art.  Examiner further notes that claim 28 mentions nothing of automatic or manual dispensing, thus, Applicant is arguing features which are not a part of the claims.  Claims 42-44 further do not specify what Applicant is arguing as they only require a device to be configured for manual dispensing.  Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

Applicant Argues:For example, the Office has failed to consider how the cited art could separate the perforated web material of Skerrett whilst allowing continued normal operation of the dispenser of Kling. Second Expert Declaration, paragraph 14. Moreover, this separation must be considered in view of the lower operating force used in a manual dispenser. Second Expert Declaration, paragraph 14. 

In an embodiment, one means that can allow separation of perforated paper in a manual dispenser operating with a low total pull force is through the use of interleaved rollers. 

Examiner’s Response:In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant Argues:
The manual dispenser of Skerrett operates by dispensing from the bottom of refill stack. However, the dispenser of Skerrett is an inelegant design not meeting the requirements of the claimed dispenser. Second Expert Declaration, paragraph 21. The Office has attempted to use the web material of Skerrett and use such in a different dispenser without an appreciation that such use requires an unpredictable and unreasonable amount of engineering to arrive at an acceptable dispenser. Second Expert Declaration, paragraph 21. 

Moreover, the Office appears to overlook that the most Skerrett could do with the web material was the inelegantly designed dispenser that dispenses from the bottom of the stack of web material. Second Expert Declaration, paragraph 22. One skilled in the art would not overlook such an important detail. Second Expert Declaration, paragraph 22. There is not a reasonable expectation of success for the use of bottom-dispensed stack of web material with the top-dispensed arrangement of Kling. Second Expert Declaration, paragraph 22. 

The combination of the cited art requires an unpredictable and unreasonable amount of engineering to arrive at an acceptable dispenser. Second Expert Declaration, paragraph 25. For example, Bucci is a ticket burster machine that breaks perforations between units 1 and 2. 

Breaking perforations before the second unit in Kling would cause a broken web and service interruption. Second Expert Declaration, paragraph 25. There is no reason one skilled in the art would look at or rely on a ticket burster (a completely different operation) that operates in manner that is incompatible with remaining cited art. Second Expert Declaration, paragraph 25. 


Examiner’s Response:
Examiner notes that Skerrett is not used to teach dispensing and yet is the combination which teaches such.  Examiner further notes that Bucci is not used to teach bursting, but is used to teach adapting to sheet material.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner further notes that In response to applicant's argument that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant Argues:The combination of the cited art requires an unpredictable and unreasonable amount of engineering to arrive at an acceptable dispenser. Second Expert Declaration, paragraph 27. For example, with Jacobs, the purpose of the arrangement is for keeping nip from opening due to web tension when web changes direction upon exiting the nip. Second Expert Declaration, paragraph 27. The arrangement compensates for roller diameter manufacturing variations. 

Second Expert Declaration, paragraph 27. However, one skilled in the art would not have reason to use such with any meaningful thickness difference, such as a splice area that can be up to 5 times thicker than the web. Second Expert Declaration, paragraph 27. For example, it would be difficult for the mechanism of Jacobs to adjust for the thickness difference between bundle splices and paper without creating high pivot angles. Second Expert Declaration, paragraph 27. And, even if the mechanism were adjusted so, the angulation of the exit nip rollers required to pass a splice would increase the dispenser depth. Second Expert Declaration, paragraph 27. However, depth from the wall must be managed; ADA requires the dispenser to protrude less 


Examiner’s Response:In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Applicant Argues:
The Office has asserted a combination of five different references with very different arrangements and dispensing methods. The Office simply offers that it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand, Bucci, Jacobs, and Skerrett to provide consistent one at a time wipe dispensing and to provide an alternative web stack storage arrangement as known within the art. Office Action, page 6.

Examiner’s Response:
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Applicant Argues:As detailed in MPEP § 2143.01, if the proposed modification would change the principle of operation of the art being modified (Kling), then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (Claims were directed to an oil seal comprising a bore engaging portion with outwardly biased resilient spring fingers inserted in a resilient sealing member. The primary reference relied upon in a rejection based on a combination of references disclosed an oil seal wherein the bore engaging portion was reinforced by a cylindrical sheet metal casing. The seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency. The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate."). 
As the proposed modification to Kling, modifying Kling away from a hands-free dispenser, would modify the principle of operation of Kling, a prima facie case of obviousness has not been presented. 
The Office further relies on Petocchi to allegedly teach manual or automatic dispensing. However, the Office has not considered that the change from manual or automatic dispensing in Petocchi is limited to the disclosed arrangement in Petocchi and cannot be used as a generic teaching that any dispenser can be changed from manual to automatic (or vice versa). For example, Petocchi, col. 7, lines 35-36, recites "The drive roller can be rotated manually or automatically rotated by the controller." This provides no guidance or teaching for other, substantially mechanically different dispensers to be easily switched between manual and automatic dispensing. Thus, the reliance on Petocchi in no way affects the necessary conclusion that the proposed modification to Kling, modifying Kling away from a hands-free dispenser, would modify the principle of operation of Kling. 

Examiner’s Response:Examiner notes that Applicant has not specifically claimed automatic or manual dispensing.  Examiner further notes that claims 42-44 do not claim such as they only require a device that is configured for manual dispensing.  Examiner further notes that making a device automatic or manual is an obvious skill known within the art to one of ordinary skill.

For the reasons stated above the claims stand rejected as previously presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 32-33, 39, 42, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Kling (US 2007/0236110 – hereinafter Kling) in view of Nystrand et al. (3,770,172 – hereinafter Nystrand), Bucci et al. (US 2012/0085777 – hereinafter Bucci), Jos Wim Jacobs (US 2014/0144755 – hereinafter Jacobs), and Skerrett et al. (US 6,213,346 – hereinafter Skerrett), and Petocchi et al. (US 9,572,460 – hereinafter Petocchi).
Re Claims 28, 29, 32, 33, 42, and 45:
Kling discloses a dispenser comprising: a housing (1) arranged to hold a storage of the web material (6), wherein a web path extends in a feeding direction in an interior of said housing (1) from a storage position (4) to a dispensing opening (9) of the dispenser (see Fig. 1), and a separation arrangement comprising a first unit (12, 19) and a second unit (20, 21), the second unit (20, 21) being downstream of the first unit (12, 19), as seen in said feeding direction of said web path, each unit defining at least one passage for said web material (see Figs. 1 and 2), said first (12, 19) and second (20, 21) units being arranged along the web path for separating the at least one web material thereof (see Figs. 1 and 2), wherein the separation occurs at the second unit (20, 21) (see paragraph [0045]); wherein the dispenser comprises a stack of the web material (6) provided to form said storage and arranged to extend along said web path (see Figs. 1-7), but fails to teach a dispenser for dispensing at least one perforated web material from a storage of the web material, separating the at least one perforated web material along perforations thereof, wherein said first and second units are arranged to be resilient so as to be automatically adaptable to intermittent thickness variations in said web material, wherein the second unit comprises two rollers which are pivotally arranged with respect to each other, wherein said web material comprises at least a first web being divided into individual products defined between subsequent perforation lines extending over a width of said first web, wherein said web material comprises at least a second web being divided into individual products defined between subsequent perforation lines extending over a width of said second web, and wherein said first and second webs are interfolded so that said perforation lines of said first web are offset from said perforation lines of said second web in a length direction of said first web.


Nystrand teaches a dispenser (35) for dispensing at least one perforated web material (11, 12) from a storage of the web material (11, 12) (see Figs. 3), separating the at least one perforated web material (11, 12) along perforations (14-17) thereof (see Fig. 1),  wherein said web material (11, 12) comprises at least a first web (11) being divided into individual products defined between subsequent perforation lines (14, 15) extending over a width of said first web (11), wherein said web material comprises at least a second web (12) being divided into individual products defined between subsequent perforation lines (16, 17) extending over a width of said second web (12) (see Fig. 1),  and wherein said first and second webs (11, 12) are (rolled) so that said perforation lines (14, 15) of said first web (11) are offset from said perforation lines (16, 17) of said second web (12) in a length direction of said first web (11) (see Fig. 1).  Re Claim 42: Nystrand teaches wherein a separation arrangement is configured for manual dispensing of web material by a user pulling on a leading portion of the web material (see Figs. 3-6).  Re Claim 45: Nystrand teaches wherein the perforation lines (14-17) extend only perpendicularly across the web material (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand to allow for sequential alternate dispensing of multiple webs using an alternative manual technique to an automatic one as commonly known within the art.

Bucci teaches wherein said first and second units  (15, 18) are arranged to be resilient (see Fig. 3) so as to be automatically adaptable to intermittent thickness variations in said web material, (see Figs. 1-20 and paragraph [0052]).  Re Claim 29: Bucci teaches wherein said units (15, 18) are arranged to be resilient so as to be automatically adaptable to intermittent thickness variations in said web material of at least 0.5 mm (see paragraph [0052]).  Re Claim 32: Bucci teaches wherein at least one (15, 18) out of said units is resilient by means of the unit (15, 18) comprising biasing elements (142, 144, 148, 150, 152) (see Figs. 1-4).  Re Claim 33: Bucci teaches wherein at least one unit out of said units is resilient by means of said unit comprising a contact element (36, 40) resting freely on said web material of said web path, said contact element providing a tensioning force primarily by force of gravity acting on the mass of said contact element (see Fig. 3) (Examiner notes that the nip forms a tensioning force primarily which is increased by additional biasing means).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand and Bucci to allow for proper orientation of parts for optimal usage in relation to a particular thickness of a sheet-type material being used.

Jacobs teaches wherein a second unit (150, 152) comprises two rollers (150, 152) which are pivotally arranged with respect to each other (see Figs. 3-6) (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand, Bucci, and Jacobs to allow for proper pressure or product while in a nip type structure.

Skerrett teaches wherein a first (110) and second (150) webs are interfolded so that said perforation lines (N) of said first web (110) are offset from said perforation lines (N) of said second web (150) in a length direction of said first web (110) (see Figs. 1-10).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand, Bucci, Jacobs, and Skerrett to provide consistent one at a time wipe dispensing and to provide an alternative web stack storage arrangement as known within the art.

Petocchi teaches manual or automatic dispensing (see col. 7 lines 35-36).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand, Bucci, Jacobs, Skerrett, and Petocchi to provide automatic or manual dispensing as art recognized equivalent techniques known within the art.


Further Re Claim 39:
Kling discloses wherein said web material comprises a plurality of individual web sections said web sections, said web sections being interconnected by connecting members (7) (see Figs. 1-7, Examiner notes that duplication of parts within the skill of one of ordinary skill would allow for a plurality without involving any inventive steps).   



Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kling with that of Nystrand, Bucci, Jacobs, Skerrett, and Petocchi and further in view of Choi et al. (US 2009/0046136 – hereinafter Choi).
Re Claim 34:Kling with that of Nystrand, Bucci, Jacobs, Skerrett, and Petocchi teaches the device of claim 28, but fails to specifically teach wherein the dispenser comprises at least one additional unit arranged along said web path, and all units arranged along said web path of said dispenser are arranged to be resilient so as to be automatically adaptable to intermittent thickness variations in said web material. 

Choi further in view teaches wherein the dispenser comprises at least one additional unit (102, (106 and 108), 110) arranged along said web path.  Examiner notes that the combination would be capable of providing “and all units arranged along said web path of said dispenser are arranged to be resilient so as to be automatically adaptable to intermittent thickness variations in said web material” by way of duplication of parts and in view of Nystrand and Jacobs.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand, Bucci, Jacobs, Skerrett, and Petocchi with that of Choi to accommodate longer travel paths for sheets and by duplication of parts.




Claims 40, 41, 43, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kling in view of Nystrand, Bucci, and Petocchi.
Re Claims 40 and 43:
Kling discloses a dispenser comprising: a housing (1) arranged to hold a storage of the web material (6), wherein a web path extends in a feeding direction in an interior of said housing (1) from a storage position (4) to a dispensing opening (9) of the dispenser (see Fig. 1), and a separation arrangement comprising a first unit (12, 19) and a second unit (20, 21), the second unit (20, 21) being downstream of the first unit (12, 19), as seen in said feeding direction of said web path, each unit defining at least one passage for said web material (see Figs. 1 and 2), said first (12, 19) and second (20, 21) units being arranged along the web path for separating the at least one web material thereof (see Figs. 1 and 2), wherein the separation occurs at the second unit (20, 21) (see paragraph [0045]) (see Figs. 1-7), but fails to teach a dispenser for dispensing at least one perforated web material from a storage of the web material, wherein said first and second units are arranged to be resilient so as to be automatically adaptable to intermittent thickness variations in said web material.

Nystrand teaches a dispenser (35) for dispensing at least one perforated web material (11, 12) from a storage of the web material (11, 12) (see Figs. 3), separating the at least one perforated web material (11, 12) along perforations (14-17) thereof (see Figs. 1-6).  Re Claim 43: Nystrand teaches wherein a separation arrangement is configured for manual dispensing of web material by a user pulling on a leading portion of the web material (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand to allow for sequential alternate dispensing of multiple webs using an alternative manual technique to an automatic one as commonly known within the art.

Bucci teaches wherein said first and second units  (15, 18) are arranged to be resilient (see Fig. 3) so as to be automatically adaptable to intermittent thickness variations in said web material, (see Figs. 1-20 and paragraph [0052]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand and Bucci to allow for proper orientation of parts for optimal usage in relation to a particular thickness of a sheet-type material being used.

Petocchi teaches manual or automatic dispensing (see col. 7 lines 35-36).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand, Bucci, and Petocchi to provide automatic or manual dispensing as art recognized equivalent techniques known within the art.



Re Claims 41 and 44:
Kling discloses a dispenser comprising: a housing (1) arranged to hold a storage of the web material (6), wherein a web path extends in a feeding direction in an interior of said housing (1) from a storage position (4) to a dispensing opening (9) of the dispenser (see Fig. 1), and a separation arrangement comprising a first unit (12, 19) and a second unit (20, 21), the second unit (20, 21) being downstream of the first unit (12, 19), as seen in said feeding direction of said web path, each unit defining at least one passage for said web material (see Figs. 1 and 2), said first (12, 19) and second (20, 21) units being arranged along the web path for separating the at least one web material thereof (see Figs. 1 and 2), wherein the separation occurs due to the second unit (20, 21) (see paragraph [0045]) (see Figs. 1-7), but fails to teach a dispenser for dispensing at least one perforated web material from a storage of the web material, wherein said first and second units are arranged to be resilient so as to be automatically adaptable to intermittent thickness variations in said web material.

Nystrand teaches a dispenser (35) for dispensing at least one perforated web material (11, 12) from a storage of the web material (11, 12) (see Fig. 3), separating the at least one perforated web material (11, 12) along perforations (14-17) thereof (see Figs. 3-6).   Re Claim 44: Nystrand teaches wherein a separation arrangement is configured for manual dispensing of web material by a user pulling on a leading portion of the web material (see Figs. 1-6). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand to allow for sequential alternate dispensing of multiple webs using an alternative manual technique to an automatic one as commonly known within the art.

Bucci teaches wherein said first and second units  (15, 18) are arranged to be resilient (see Fig. 3) so as to be automatically adaptable to intermittent thickness variations in said web material, (see Figs. 1-20 and paragraph [0052]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand and Bucci to allow for proper orientation of parts for optimal usage in relation to a particular thickness of a sheet-type material being used.  

Petocchi teaches manual or automatic dispensing (see col. 7 lines 35-36).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand, Bucci, and Petocchi to provide automatic or manual dispensing as art recognized equivalent techniques known within the art.


Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651